      Case 1:20-mj-01044-AMD Document 16 Filed 09/17/20 Page 1 of 4 PageID: 157


                                                                                                                         ROSELAND OFFICE:

                                        Greenbaum Rowe                                                                75 LIVINGSTON AVENUE
                                                                                                                                   SUITE 301


                                           Smith Davis
                                                                                                                  ROSELAND, NJ 07068-3701

                                                                                      LLP                                    (973) 535-1600
                                                                                                                        FAX (973) 535-1698

                                                    COUNSELORS AT LAW
                                                                                                                     WOODBRIDGE OFFICE:
                                                        146 ROUTE 34                                                        P.O. BOX 5600
                                                          SUITE 325                                                 WOODBRIDGE, NJ 07095
                                                                                                                       DELIVERY ADDRESS:
                                                    HOLMDEL, NEW JERSEY 07733                                   METRO CORPORATE CAMPUS I
                                               (732) 476-2660    FAX (732) 946-7248                                99 WOOD AVENUE SOUTH
                                                                                                                          ISELIN, NJ 08830
CHRISTOPHER D. ADAMS                                 INFO@GREENBAUMLAW.COM                                                  732-549-5600
CHAIR, CRIMINAL DEFENSE & REGULATORY                  WWW.GREENBAUMLAW.COM
COMPLIANCE GROUP
(732) 476-2692 - DIRECT DIAL
(732) 476-2693 - DIRECT FAX
CADAMS@GREENBAUMLAW.COM



  September 17, 2020

  VIA ECF
  Hon. Ann Marie Donio, U.S.M.J.
  Mitchell H. Cohen Building
  & U.S. Courthouse
  4th and Cooper Streets
  Camden, NJ 08101

          Re:       United States v. Andrew Drechsel
                    Mag. No. 20-1044(AMD)

  Dear Judge Donio:

          Please accept this letter in further support of the defense application for bail pending trial
  and in response to the Court’s invitation to submit authority on the question of the validity of the
  government’s proffer as it related to danger to the community. The government suggests that an
  attorney proffer is acceptable. It is not.

         By way of background, the Court found during the September 11, 2020 hearing that the
  government did not meet its burden and failed to demonstrate by a preponderance of evidence
  that Mr. Drechsel poses a serious risk of flight that could not be addressed by a combination of
  conditions. However, the Court reserved its decision as to whether Mr. Drechsel poses a danger
  to the community because of the nonspecific, vague allegations proffered in support of that
  prong. The Court invited the parties to address whether such proffers are appropriate to establish
  dangerousness under 18 U.S.C. § 3142(g) by clear and convincing evidence. They are not.

         To be clear, the government proffered that the circumstances of the charges involving
  Victim 1 is evidence of Mr. Drechsel’s danger to the community.1 When asked what evidence –

  1 It is questionable that even the facts related to the charges are enough to overcome the burden for danger to the community once
  the defense has met its burden of production, since an indictment or complaint are merely evidence of probable cause – a burden
  far less than clear and convincing evidence. See United States v. Suppa, 799 F.2d 115 (3 Cir. 1986)(citing United States v. Perry,
  788 f.2d 100 (3 Cir. 1986) and United States v. Hurtado, 779 f.2d 1467 (11 Cir. 1985).



  6485538.2
    Case 1:20-mj-01044-AMD Document 16 Filed 09/17/20 Page 2 of 4 PageID: 158




Hon. Ann Marie Donio, U.S.M.J.
September 17, 2020
Page 2


other than that involving Victim 1 – the government can offer as a basis for a finding of danger
to the community, nothing more but vague assertions were put forward. First, the government
proffered that it had identified “a number of other victims.” When pressed, it later clarified that
“2-3 other victims” are identified on the electronic media retrieved during the search of Mr.
Drechsel’s home. Finally, when the Court asked the government to commit, the government
proffered that it has in its possession evidence of two other potential victims. The government
offered no other details except that the circumstances that make them “victims” is both age and
consent, and the time frame involved is somewhere between 2010 and 2018. Nothing else was
proffered.2

        As addressed in the initial moving papers, a defendant must be released on bail on the
least restrictive condition or combination of conditions that will reasonably assure the
defendant’s appearance and the safety of the community. See 18 U.S.C. § 3142(c)(B). If the
government seeks detention based on a danger posed to the community by the defendant’s
release, it must prove this by clear and convincing evidence. See United States v. Schenberger,
498 F. Supp. 2d 738, 740 (D.N.J. 2007). When the defendant meets his burden of production,
the burden shifts back to the government to prove dangerousness by clear and convincing
evidence. Perry, 788 F.2d at 114-15.

        However, the government cannot meet its burden by merely proffering in this manner
because such a proffer would not allow the Court to perform its statutory obligation to support a
detention order. See 18 U.S.C. § 3142(f) (“[t]he facts the judicial officer uses to support a
finding pursuant to subsection (e) that no condition or combination of conditions will reasonably
assure the safety of any other person and the community shall be supported by clear and
convincing evidence.”). See also United States v. Mantecon–Zayas, 949 F.2d 548, 551 (1st Cir.
1991).

        In United States v. Robinson, 820 F.Supp.2d 146 (D. Mass. 2011), Magistrate Judge
Collings in Massachusetts was faced with a situation to ours. In that case, Mr. Robinson was
charged with distributing cocaine base – an offense for which the rebuttable presumption of
detention exists – and the government moved for detention. 820 F.Supp.2d at 149. Similar to
Mr. Drechsel, the defendant suggested at the hearing that he be released on electronic monitoring
in the third-party custody of his mother. Id. Both his mother and sister were in the home ready
to proceed. Id. As such, the court ruled that the defendant had met his burden of production to


2  Nothing contained in the pre-indictment discovery provided to defense counsel suggests additional victims. As the Court
directed during the hearing, the government disclosed 176MB of documents on September 14, 2020. In all that information,
however, there is only one reference to a number of images on digital media – eight to be exact – but Special Agent Rebecca
Quinn does not mention anything in her 302 about them other than to categorize them as “possible minor females.” See
USA001547. Moreover, it appears that those images are of Victim 1 since they correspond with the items Victim 1 identified in
USA001543.



6485538.2
  Case 1:20-mj-01044-AMD Document 16 Filed 09/17/20 Page 3 of 4 PageID: 159




Hon. Ann Marie Donio, U.S.M.J.
September 17, 2020
Page 3


overcome the presumption regarding flight. Id. In response, the government sought to meet its
burden to establish that there is no condition or combination of conditions which will reasonably
assure the defendant's presence and the safety of other persons and the community on the
grounds of both danger and flight. Id. However, the Government offered nothing other than an
attorney proffer at the hearing and such a proffer was not enough to meet the clear and
convincing evidence standard since, ultimately, it is the Court that must state with specificity its
findings of the clear and convincing evidence to support detention. Id. at 149-50. Judge
Collings reasoning is particularly instructive:

               The Government seeks the defendant's detention on the grounds of
               both danger and flight. However, the Government made a tactical
               decision at the detention hearing which, in effect, bars any
               detention of the defendant on dangerousness grounds.

               That decision was to offer no evidence but instead to proceed by
               “proffer.” Although the statute, 18 U.S.C. § 3142(f), allows the
               defendant to “present information by proffer or otherwise,” there is
               no provision permitting the Government to do the same but neither
               is there a prohibition against the Government going this route. In
               the instant case, counsel for the defendant did not object to the
               Government proceeding by way of proffer so the Court allowed it.

               The problem for the Government when it seeks detention of a
               defendant on dangerousness grounds and then proceeds only by
               way of proffer is a provision in the statute, 18 U.S.C. § 3142(f),
               which reads that “[t]he facts the judicial officer uses to support a
               finding pursuant to subsection (e) that no condition or combination
               of conditions will reasonably assure the safety of any other person
               and the community shall be supported by clear and convincing
               evidence.” (emphasis supplied). See United States v. Mantecon–
               Zayas, 949 F.2d 548, 551 (1st Cir., 1991). If the Government
               offers no evidence but merely proffers information, how can a
               Court's finding as to dangerousness ever be supported in the
               manner mandated by the statute?

               The major “facts” which the Government proffered on the issue of
               dangerousness were that the defendant is charged with selling
               crack cocaine and that the sale occurred at the mother's home at 80
               Williams Avenue. Neither has been supported by clear and
               convincing evidence. The charge at this point is supported by no
               more than the Grand Jury’s finding of probable cause. And the


6485538.2
  Case 1:20-mj-01044-AMD Document 16 Filed 09/17/20 Page 4 of 4 PageID: 160




Hon. Ann Marie Donio, U.S.M.J.
September 17, 2020
Page 4


                  statement as to the precise address at which the crime occurred is
                  supported by nothing more than the Assistant U.S. Attorney's
                  statement to that effect since the Indictment only states that the
                  crime occurred “at Lynn.” Further, in the absence of any evidence
                  as to the actual commission of prior crimes, the mere fact of prior
                  arrests not yet having led to convictions would be supported at
                  most by probable cause.

Id. (emphasis supplied).

        In this case, the government relies almost exclusively on the facts of the complaint
related to Victim 1. Other than those Victim 1 related facts, the government has offered nothing
other than an attorney proffer to overcome the burden to prove danger to the community by clear
and convincing evidence. Even if the government was to identify other uncharged conduct with
some specificity through a proffer, it may be enough to overcome the risk of flight because that
standard is merely by a preponderance of the evidence, but danger to the community is a clear
and convincing evidence standard. In many cases, the Court is faced with a defendant that has a
prior history and those convictions can serve as a basis for danger to the community because they
are proven at a higher standard. Here, however, Mr. Drechsel has no prior contact with the
criminal justice system.

       Finally, the government has not formally charged Mr. Drechsel for this alleged “other”
conduct, let alone offered any evidence to support it other than vague accusations. This court
should reject the proffered information in its entirety when considering Mr. Drechsel’s release.

       Accordingly, the defense respectfully requests that the Court release Mr. Drechsel on the
proposed bail package.

                                                       Respectfully yours,



                                                       CHRISTOPHER D. ADAMS

cc:         AUSA Alisa Shver
            USPTS Officer Wayne Webb




6485538.2
